DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 9 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the requested event" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the correlated actions" in lines 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0278509 by Nagano et al. in view of US 2015/0318015 by Bose et al.

Regarding claim 1, Nagano et al. discloses a method for processing information and digital video (fig. 1), the method comprising: 
receiving a request to view the recorded actions of an event (fig. 5-6, paragraph 0059 teaches menu key and multi-angle key for requesting to display, paragraph 0072 teaches “The user can reproduce the respective video contents by selecting the links 51 to 54 of the respective video contents on the menu screen 50 using the arrow key 25 and the OK key 26.”); 
searching for the requested event in a database stored in a local or remote memory medium (in addition to discussion above, paragraph 0073 teaches “FIG. 6 is a diagram showing a multi-angle screen that is displayed on the TV 20 based on the multi-angle video 36 recorded on the BD-ROM 10.” Herein, based on the request to view multi-angle video, displays multi-angle video as shown in fig. 6); 
a retrieving and displaying at least one data feed associated with the requested event from the data table (in addition to discussion above, fig. 6 shows time line of multi-angle video. Fig. 4, paragraph 0068 teaches “"Title 1" to "Title N" define entry points of respective titles of the multi-angle video and the plurality of single angle videos. The recording/reproducing apparatus 100 displays the menu screen or the respective titles with reference to the index table 40 when the BD-ROM 10 is inserted.”); 
receiving a request for a selection of actions having associated video available (in addition to discussion above, fig. 9-10, paragraph 0091 teaches “In a case where it is judged that the selection operation of the single angle video 35 is input (Yes), the Java(R) appli. recognizes, based on the current coordinates of the cursor 66, an angle #N corresponding to the coordinates (Step 110).”); 
determining the location of video file(s) for playback and calculating playback start time (in addition to discussion above, paragraph 0092 teaches “Subsequently, the Java(R) appli. reads out a time code T1 of the multi-angle screen 60 that is being reproduced (Step 111), and then stops the reproduction of the multi-angle screen 60 (Step 112). Subsequently, the Java(R) appli. performs cue reproduction of the single angle video 35 of the recognized angle #N in full screen from the read-out time code T1, with the time code T1 as a parameter (Step 113)”); and 
displaying the generated playback via a controlling computer's graphical user interface (in addition to discussion above, fig. 10 shows playback of video).
	Nagano et al. fails to disclose calculating duration.
	Bose et al. discloses calculating duration (paragraph 0227 teaches “In one or more embodiments of the invention, some of the recording devices may detect the occurrence of various events of interest. Some such events may occur at specific moments in time; others may occur over a time interval, wherein the detection includes detection of the start of an event and of the end of an event. These devices may record any combination of the time, location, or orientation of the recording device, for example included in memory buffer 4610 for example along with the event data, or in any other data structure, using the synchronized measurement bases for time, location, and orientation described above”, paragraph 0232, 0248)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include calculating duration, as taught by Bose et al. into the system of Nagano et al., because such incorporation would allow more information about videos during playback, thus increase user accessibility of the system.

Regarding claim 2, the method wherein the request originates from an end user (in addition to discussion above, Nagano et al. fig. 2, paragraph 0051 teaches user input).

Regarding claim 3, the method wherein the database is comprised of at least an actions data table and a films data table (in addition to discussion above, Nagano et al. fig. 4, 7, shows data table).

Regarding claim 4, the method wherein the actions data table contains data fields for actions that occur in an event, unique IDs of the events in which the actions occur, and for system time-stamps corresponding to the actions (in addition to discussion above, Nagano et al. fig. 7, paragraph 0077-0078 teaches Icon # (ID), and time code (time stamps)).

Regarding claim 6, the method wherein the actions data table further comprising additional data fields for adjusted playback lead and lag times (in addition to discussion above, Nagano et al. fig. 14 (213), paragraph 0115 teaches adjusted playback lead and lag times).

Regarding claim 7, the method wherein the actions from the at least one data feed are displayed by a controlling computer's graphical user interface (in addition to discussion above, Nagano et al. fig. 2, paragraph 0031 teaches “Accordingly, the electronic apparatus can display the icon at the position desired by the user on the time line. Therefore, after that icon is displayed, the electronic apparatus can start reproduction from a desired scene by the user selecting that icon.”).

Regarding claim 8, the method wherein playback start time and duration is calculated based on action-defined lead and lag times when a custom lead and/or lag time are not stored in the associated action data table reference (in addition to discussion above, Nagano et al. fig. 4, 7 shows playback start time; Bose et al. fig. 7, paragraph 0202, 0227, 0232 teaches duration).
	The prior motivation as discussed above is incorporated herein.

Allowable Subject Matter
	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 9: “means for calculating and storing an offset time representing the difference between system times of devices used to record the at least one event data feed and the at least one digital video data file;” (claim 10 depends on claim 9)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484